CARROLL, Judge
(concurring specially).
I concur. The action, though transitory, may be filed only in those places specified by statute against a foreign corporation doing business in this state. Section 46.04, Fla.Stat., F.S.A., restricts venue (1) to “a county * * * wherein such company may have an agent or other representative”, or (2) where the cause of action accrued, or (3) where the property in litigation is situated. Here venue appears to depend on the first, or agency ground. However, as stated by the Supreme Court in Inverness Coca-Cola Bottling Company v. McDaniel, Fla.1955, 78 So.2d 100, 102, “The defendant’s ‘plea of privilege’ under the former practice has now become a motion to dismiss for improper venue, which may be either made separately or incorporated in a responsive pleading, Rule 13(b), 1950 Florida Com*597mon Law Rules, as amended; Rule 1.11 (b), 1954 Florida Rules of Civil Procedure, F.S.A., but it remains now, as formerly, a matter of defense.” In the instant case the defendant’s motion did not .allege or establish absence of the agency necessary for venue.